DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending and subject to the non-final action filed on 11/26/2021. In the response filed on 02/28/2022, claims 1-2, 7-10, 15, and 17-19 were amended. Therefore, claims 1-20 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments, see pages 11-17, filed 02/28/2022, with respect to claim 1-5, 7-13, and 15-19 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Can (USPGPUB: 20170371856, hereinafter “Can”) in view of Kasravi (USPGPUB: 20030115080, hereinafter “Kasravi) in view of Appel (USPGPUB: 20170185835, hereinafter “Appel”).
Regarding independent claim 1, Can teaches: A system, comprising: 
one or more processors; (Can − [0004] Various embodiments described herein may include an apparatus comprising a processor)
one or more memory devices that store program code to be executed by the one or more processors, the program code comprising: (Can − [0004] Various embodiments described herein may include an apparatus comprising a processor and a storage to store instructions that, when executed by the processor, may cause the processor to perform operations comprising one or more of: identifying data visualization comprising a graph image;)
digital visual graph to dataset converter configured to convert a digital visual graph into a structured dataset comprising values associated with each of an input parameter and a plurality of output parameters of the digital visual graph, (Can − [0004-0005] detect a portion of the graph image with contextual information; extract a textual element from the portion of the graph image with contextual information; and insert at least a portion of the textual element extracted from the portion of the graph image with contextual information into at least one text template of the one or more text templates to generate the textual description of the graph image. [0197] . As shown in FIG. 13C, original image 1322 of graph image. [0071] The unstructured data (data visualization i.e. graph) may be presented to the computing environment 114 in different forms such as a flat file or a conglomerate of data records, and may have data values and accompanying time stamps. The computing environment 114 may be used to analyze the unstructured data in a variety of ways to determine the best way to structure (e.g., hierarchically) that data, such that the structured data is tailored to a type of further analysis that a user wishes to perform on the data.)
a parameter attribute detector configured to detect an attribute for each of the input parameter and the output parameters; (Can − [0071] The unstructured data (data visualization i.e. graph) may be presented to the computing environment 114 in different forms such as a flat file or a conglomerate of data records, and may have data values and accompanying time stamps. For example, after being processed, the unstructured time stamped data may be aggregated by time (e.g., into daily time period units) to generate time series data and/or structured hierarchically (structured dataset) according to one or more dimensions (e.g., parameters, attributes, and/or variables).)
evaluate the identified relationships based on domain knowledge, and generate descriptive insights for the structured dataset based on the evaluation of the identified relationships; (Can – [0161-0164] Fig. 11A Machine-learning models can be constructed through an at least partially automated (e.g., with little or no human involvement) process called training. During training, input data can be iteratively supplied to a machine-learning model to enable the machine-learning model to identify patterns related to the input data or to identify relationships between the input data and output data. In block 1108, the machine-learning model is evaluated. For example, an evaluation dataset can be obtained, for example, via user input or from a database. The evaluation dataset can include inputs correlated to desired outputs. [0216] Patterns obtained by the machine-learning models may be associated with an insight message and one more text templates.)
a descriptive insight report generator configured to generate an automated descriptive insight report for the digital visual graph based on the generated descriptive insights; (Can – [0024] the one or more text templates to include at least one portion of text associated with each detected pattern of the one or more detected patterns, each text template of the one or more text templates associated with a priority level; arrange the one or more text templates in an order based on the priority level associated with each text template to generate a textual description of the graph image; and generate a personalized summary of the graph image, the summary of the graph image comprising the graph image and the textual description of the graph image. [0060] In some embodiments, a personalized computer-generated narrative can be automatically generated for one or more data visualizations.)
and a text converter configured to convert digital content of the automated descriptive insight report to a form suited for perception by a visually impaired user. (Can – [0060-0061] For example, the personalized graph summarizer may enable a computing device to assist the visually impaired with interpreting and understanding data visualizations. One or more embodiments can involve computer vision. [0186] FIG. 12B illustrates an example of a processing flow 1250 of PGS 1202 that may be representative of various embodiments. In one or more embodiments, summary generator 1254 may generate and arrange one or more text templates based on identification of patterns. In some embodiments, context extractor 1258 may recover data from input 1201, such as via optical character recognition (OCR).)
Can discloses natural language processing (paragraph 215) but does not explicitly teach: a data transformer configured to encode a parameter name for each of the input parameter and the output parameters, a descriptive insight generator configured to identify relationships among the output parameters based on the encoded parameter name and the values associated with each of the output parameters in the structured dataset, 
However, Kasravi teaches: a data transformer configured to encode a parameter name for each of the input parameter and the output parameters, (Kasravi − [0043] Text mining tools 72 may include Natural Language Processing (NLP) technologies to extract relevant information 74. [0101] The transformation tools of ETL tools 220 may be operable to perform data mapping. Data mapping may include mapping data elements from source tables and files to destinations fact and dimension tables, adding fields for unique keys and time elements, and/or using default values in the absences of source data. Transformation tool of (ETL tool) is mapping data elements from tables (structure dataset) and generating (add) unique keys (parameter names) for each data element in the source tables.)
a descriptive insight generator configured to identify relationships among the output parameters based on the encoded parameter name and the values associated with each of the output parameters in the structured dataset, (Kasravi – [0042-0043] Text mining tools 72 may include lexical processing and information clustering operable to extract key phrases and identify relevant relationships within electronic contracts 60. In particular embodiments, text mining tools 72 may include Natural Language Processing (NLP) technologies to extract relevant information 74. Using NLP technologies, documents may be transformed into a collection of concepts, described using terms discovered in the text. Thus, text mining tools 72 may be operable to extract more information than just picking up keywords from textual data. For example, text mining tools 72 may be operable to extract facts, determine their meaning, resolve ambiguities, and determine an author's intent and expectations. Fig. 7 Data analysis module 206 may include trends analysis tools.)
Accordingly, it would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to have combined the teaching of Can and Kasravi, to have modified personalized graph summarizer of Can to include Kasravi data collection tool (ETL) and data analysis module for mapping structure data to unique keys, with a reasonable expectation of success. One would have been motivated to make such combination to improve textual summarization of data visualization to be communicated to a visually impaired person, as taught by Can.
Can does not explicitly teach: wherein the digital visual graph to dataset converter is configured to determine the value associated with each of the output parameters by detecting pixel positions representative of the magnitude of the corresponding output parameter within the digital visual graph; 
However, Appel teaches: wherein the digital visual graph to dataset converter is configured to determine the value associated with each of the output parameters by detecting pixel positions representative of the magnitude of the corresponding output parameter within the digital visual graph; (Appel − OCR the values in the bars by comparing the size (magnitude) of the bars in pixels. Company X and Company Y representing output parameters. [0054] Referring now to FIG. 6, there illustrated is a graph or chart 300 having a number of bar charts for use in an exemplary embodiment of the present invention. The system or method detects that this is a bar chart, for example, by making use of an image classification algorithm. The system or method then interprets the information in the chart, such as the meaning of the x and y axis and the legend using, e.g., OCR, and the corresponding values in the bars by comparing the size of the bars in pixels with the values in the y axis, and extracts the amount of profit of companies X and Y over three consecutive years (i.e., from 2012 through 2014).)
Accordingly, it would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to have combined the teaching of Can, Kasravi, and Appel as all invention relate to data analysis of graph images and mapping graph image data into structure data. Adding the teaching of Appel provides Can and Kasravi with image classification algorithm for determining corresponding values within bars by determining pixel positions.  One would have been motivated to make such combination to improve textual summarization of data visualization to be communicated to a visually impaired person, as taught by Can.
Regarding dependent claim 2, Can teaches: wherein the digital visual graph to dataset converter comprises: a trained machine learning model configured to identify a type of the digital visual graph; (Can − [0004] − determine a set of graph-type correlation scores for the graph image, the set of graph-type correlation scores to include a graph-type correlation score for each graph type of a plurality of graph types. [0159] Different machine-learning models may be used interchangeably to perform a task. [0163] machine-learning model is trained using the training data. The desired output may be a scalar, a vector, or a different type of data structure such as text or an image. [0188] In one or more embodiments, PGS 1202 may identify a data visualization comprising a graph image. In one or more embodiments, PGS 1202 may evaluate the set of graph-type correlation scores to identify a graph type of the graph image. [0203] In various embodiments, PGS 1202 may initially support a set of initial graph types, such as linear graphs and bar graphs. However, in some embodiments, the flexible and modular design of PGS 1202 may support learning further graph types.)
a text extractor configured to extract text elements in the digital visual graph; (Can − [0005] the processor of the apparatus may be caused to perform operations comprising one or more of: detect a portion of the graph image with contextual information; extract a textual element from the portion of the graph image with contextual information; [0053] [0219] FIG. 16 illustrates an example processing flow of a context extractor. Context extractor 1258 may utilize optical character recognition (OCR) and/or computer vision. Embodiments are not limited in this context.)
a text locator configured to locate each of the text elements relative to a coordinate system for the digital visual graph; (Can − [0219] FIG. 16 illustrates an example of a processing flow 1600 of context extractor 1258 that may be representative of various embodiments. In one or more such embodiments, know the graph type may provide prior knowledge of the components of an image, such as the location of axes, and data labels. In various embodiments, context extractor 1258 may utilize optical character recognition (OCR) and/or computer vision. Embodiments are not limited in this context.)
a text recognizer configured to recognize the text elements; (Can − [0219] In various embodiments, context extractor 1258 may utilize optical character recognition (OCR) and/or computer vision. Embodiments are not limited in this context.)
a parameter type identifier configured to identify a parameter type of each of the text elements; (Can − [0071] For example, after being processed, the unstructured time stamped data may be aggregated by time (e.g., into daily time period units) to generate time series data and/or structured hierarchically (structured dataset) according to one or more dimensions (e.g., parameters, attributes, and/or variables [0136] a collection of event objects may include one or more fields designated as primary identifiers (ID) for the event objects).
a visual image scanner configured to scan the digital visual graph horizontally and vertically based on the identified type of the digital visual graph and measure a magnitude and location of the output parameters of the digital visual graph relative to the coordinate system; (Can − [0219] FIG. 16 illustrates an example of a processing flow 1600 of context extractor 1258 that may be representative of various embodiments. In one or more such embodiments, know the graph type may provide prior knowledge of the components of an image, such as the location of axes, and data labels. [0243] Examples of such input devices include, scanners)
and a structured dataset generator configured to generate the structured dataset by associating the text elements, the location of each of the text elements relative to the coordinate system, the parameter type of each of the text elements, and the magnitude and location of each of the output parameters relative to the coordinate system. (Can − [0219] FIG. 16 illustrates an example of a processing flow 1600 of context extractor 1258 that may be representative of various embodiments. In one or more such embodiments, know the graph type may provide prior knowledge of the components of an image, such as the location of axes, and data labels. In various embodiments, context extractor 1258 may utilize optical character recognition (OCR) and/or computer vision. Embodiments are not limited in this context.)
Regarding dependent claim 3, Can teaches: wherein the trained machine learning model is trained utilizing bar graphs, line graphs, or pie charts and respective bar graph, line graph, and pie chart type identifiers. (Can − [0004] − determine a set of graph-type correlation scores for the graph image, the set of graph-type correlation scores to include a graph-type correlation score for each graph type of a plurality of graph types. [0159] Different machine-learning models may be used interchangeably to perform a task. [0163] machine-learning model is trained using the training data. The desired output may be a scalar, a vector, or a different type of data structure such as text or an image. [0188] In one or more embodiments, PGS 1202 may identify a data visualization comprising a graph image. In one or more embodiments, PGS 1202 may evaluate the set of graph-type correlation scores to identify a graph type of the graph image. [0203] In various embodiments, PGS 1202 may initially support a set of initial graph types, such as linear graphs and bar graphs. However, in some embodiments, the flexible and modular design of PGS 1202 may support learning further graph types.)
Regarding dependent claim 4, Can teaches: wherein the parameter type identifier is configured to identify the parameter type of each of the text elements based on attributes of the text elements and the locations of the text elements relative to the coordinate system. (Can − [0219] FIG. 16 illustrates an example of a processing flow 1600 of context extractor 1258 that may be representative of various embodiments. In one or more such embodiments, know the graph type may provide prior knowledge of the components of an image, such as the location of axes, and data labels. In various embodiments, context extractor 1258 may utilize optical character recognition (OCR) and/or computer vision. Embodiments are not limited in this context. [0222] In a further example, a graph image with revenue on the y-axis and year on the x-axis may be received for summarization. In such examples, context extractor 1258 may identify that the values on the y-axis may include a dollar sign (e.g., `S`) and the values on the x-axis may be four digit numbers (e.g., 2014, 2015, 2016). Based on this information, context extractor 1258 may determine that the y-axis represents some type of resource information and the x-axis represents the year. In various embodiments, context extractor 1258 may identify a title of `Revenue v. Year` in the graph image)
Regarding dependent claim 5, Can teaches: wherein the descriptive insight report generator comprises a trained machine learning module that is trained utilizing known descriptive insights and corresponding known descriptive insight reports, text, and documents. (Can − [0159] Different machine-learning models may be used interchangeably to perform a task. [0161-0163] machine-learning model is trained using the training data. The desired output may be a scalar, a vector, or a different type of data structure such as text or an image. [0219] FIG. 16 illustrates an example of a processing flow 1600 of context extractor 1258 that may be representative of various embodiments. In one or more such embodiments, know the graph type may provide prior knowledge of the components of an image, such as the location of axes, and data labels. In various embodiments, context extractor 1258 may utilize optical character recognition (OCR) and/or computer vision. Embodiments are not limited in this context.)
Regarding dependent claim 7, Can teaches: wherein the program code further comprises: a descriptive insight filter configured to cluster the generated descriptive insights using an unsupervised clustering algorithm and filter the generated descriptive insights based on results of the clustering to reduce the number of descriptive insights included in the automated descriptive insight report. (Can – [0158] FIG. 11A is a flow chart of an example of a process for generating and using a machine-learning model according to some aspects. machine-learning models… cluster input data among two or more groups; predict a result based on input data; identify patterns or trends in input data; identify a distribution of input data in a space; or any combination of these. Examples of machine-learning models can include (i) neural networks… and (vi) ensembles or other combinations of machine-learning models.  [0225] accordingly, in various embodiments, PGS 1202 may enable a to tailor the generated natural-text summary (e.g., personalized summary 1204) based on one or more user preferences. In one or more embodiments, the personalization capability for the ordering of text templates may be the same or similar to content-based filtering, such as in recommender systems.)
Regarding dependent claim 8, Can teaches: wherein the parameter attribute detector is configured to detect the attribute for each respective data element of the structured dataset by one or more of: determining a data type attribute of a respective data element of the structured dataset; or determining, for a respective data element of the structured dataset, whether the data element is an independent variable or a dependent variable. (Can − [0071] For example, after being processed, the unstructured time stamped data may be aggregated by time (e.g., into daily time period units) to generate time series data and/or structured hierarchically (structured dataset) according to one or more dimensions (e.g., parameters, attributes, and/or variables). During training, input data can be iteratively supplied to a machine-learning model to enable the machine-learning model to identify patterns related to the input data or to identify relationships between the input data (independent) and output data (dependent).)
Regarding independent claim 9, Can teaches: A method executed by one or more computing devices, comprising: 
converting a digital visual graph into a structured dataset comprising values associated with each of an input parameter and a plurality of output parameters of the digital visual graph, (Can − [0004-0005] detect a portion of the graph image with contextual information; extract a textual element from the portion of the graph image with contextual information; and insert at least a portion of the textual element extracted from the portion of the graph image with contextual information into at least one text template of the one or more text templates to generate the textual description of the graph image. [0197] . As shown in FIG. 13C, original image 1322 of graph image. [0071] The unstructured data (data visualization i.e. graph) may be presented to the computing environment 114 in different forms such as a flat file or a conglomerate of data records, and may have data values and accompanying time stamps. The computing environment 114 may be used to analyze the unstructured data in a variety of ways to determine the best way to structure (e.g., hierarchically) that data, such that the structured data is tailored to a type of further analysis that a user wishes to perform on the data.)
detecting an attribute for each of the input parameter and the output parameters; (Can − [0071] The unstructured data (data visualization i.e. graph) may be presented to the computing environment 114 in different forms such as a flat file or a conglomerate of data records, and may have data values and accompanying time stamps. For example, after being processed, the unstructured time stamped data may be aggregated by time (e.g., into daily time period units) to generate time series data and/or structured hierarchically (structured dataset) according to one or more dimensions (e.g., parameters, attributes, and/or variables).)
evaluating the identified relationships based on domain knowledge; (Can – [0161-0164] Fig. 11A Machine-learning models can be constructed through an at least partially automated (e.g., with little or no human involvement) process called training. During training, input data can be iteratively supplied to a machine-learning model to enable the machine-learning model to identify patterns related to the input data or to identify relationships between the input data and output data. In block 1108, the machine-learning model is evaluated. For example, an evaluation dataset can be obtained, for example, via user input or from a database. The evaluation dataset can include inputs correlated to desired outputs. [0216] Patterns obtained by the machine-learning models may be associated with an insight message and one more text templates.)
generating descriptive insights for the structured dataset based on the evaluation of the identified relationships; (Can – [0161-0164] Fig. 11A Machine-learning models can be constructed through an at least partially automated (e.g., with little or no human involvement) process called training. During training, input data can be iteratively supplied to a machine-learning model to enable the machine-learning model to identify patterns related to the input data or to identify relationships between the input data and output data. In block 1108, the machine-learning model is evaluated. For example, an evaluation dataset can be obtained, for example, via user input or from a database. The evaluation dataset can include inputs correlated to desired outputs. [0216] Patterns obtained by the machine-learning models may be associated with an insight message and one more text templates.)
and generating an automated descriptive insight report for the digital visual graph based on the generated descriptive insights. (Can – [0024] the one or more text templates to include at least one portion of text associated with each detected pattern of the one or more detected patterns, each text template of the one or more text templates associated with a priority level; arrange the one or more text templates in an order based on the priority level associated with each text template to generate a textual description of the graph image; and generate a personalized summary of the graph image, the summary of the graph image comprising the graph image and the textual description of the graph image. [0060] In some embodiments, a personalized computer-generated narrative can be automatically generated for one or more data visualizations.)
Can discloses natural language processing (paragraph 215) but does not explicitly teach: generating an encoded parameter name for each of the input parameter and the output parameters, wherein each of the encoded parameter names indicates the detected attribute for the respective input parameters or output parameter; identifying relationships among the output parameter based on the encoded parameter name and the values associated with each of the output parameters in the structured dataset; 
However, Kasravi teaches: generating an encoded parameter name for each of the input parameter and the output parameters, wherein each of the encoded parameter names indicates the detected attribute for the respective input parameters or output parameter; (Kasravi − [0043] Text mining tools 72 may include Natural Language Processing (NLP) technologies to extract relevant information 74. [0101] The transformation tools of ETL tools 220 may be operable to perform data mapping. Data mapping may include mapping data elements from source tables and files to destinations fact and dimension tables, adding fields for unique keys and time elements, and/or using default values in the absences of source data. Transformation tool of (ETL tool) is mapping data elements from tables (structure dataset) and generating (add) unique keys (parameter names) for each data element in the source tables.)
identifying relationships among the output parameter based on the encoded parameter name and the values associated with each of the output parameters in the structured dataset; (Kasravi – [0042-0043] Text mining tools 72 may include lexical processing and information clustering operable to extract key phrases and identify relevant relationships within electronic contracts 60. In particular embodiments, text mining tools 72 may include Natural Language Processing (NLP) technologies to extract relevant information 74. Using NLP technologies, documents may be transformed into a collection of concepts, described using terms discovered in the text. Thus, text mining tools 72 may be operable to extract more information than just picking up keywords from textual data. For example, text mining tools 72 may be operable to extract facts, determine their meaning, resolve ambiguities, and determine an author's intent and expectations. Fig. 7 Data analysis module 206 may include trends analysis tools.)
Accordingly, it would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to have combined the teaching of Can and Kasravi, to have modified personalized graph summarizer of Can to include Kasravi data collection tool (ETL) and data analysis module for mapping structure data to unique keys, with a reasonable expectation of success. One would have been motivated to make such combination to improve textual summarization of data visualization to be communicated to a visually impaired person, as taught by Can.
Can does not explicitly teach: wherein the converting comprises determining the value associated with each one of the output parameters by detecting pixel positions representative of the magnitude of the corresponding output parameter within the digital visual graph; 
However, Appel teaches: wherein the converting comprises determining the value associated with each one of the output parameters by detecting pixel positions representative of the magnitude of the corresponding output parameter within the digital visual graph; (Appel − OCR the values in the bars by comparing the size (magnitude) of the bars in pixels. Company X and Company Y representing output parameters. [0054] Referring now to FIG. 6, there illustrated is a graph or chart 300 having a number of bar charts for use in an exemplary embodiment of the present invention. The system or method detects that this is a bar chart, for example, by making use of an image classification algorithm. The system or method then interprets the information in the chart, such as the meaning of the x and y axis and the legend using, e.g., OCR, and the corresponding values in the bars by comparing the size of the bars in pixels with the values in the y axis, and extracts the amount of profit of companies X and Y over three consecutive years (i.e., from 2012 through 2014).)
Accordingly, it would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to have combined the teaching of Can, Kasravi, and Appel as all invention relate to data analysis of graph images and mapping graph image data into structure data. Adding the teaching of Appel provides Can and Kasravi with image classification algorithm for determining corresponding values within bars by determining pixel positions.  One would have been motivated to make such combination to improve textual summarization of data visualization to be communicated to a visually impaired person, as taught by Can.
Regarding dependent claim 10, Can teaches: wherein converting the digital visual graph into the structured dataset comprises: identifying a type of the digital visual graph with a trained machine learning model; (Can − [0004] − determine a set of graph-type correlation scores for the graph image, the set of graph-type correlation scores to include a graph-type correlation score for each graph type of a plurality of graph types. [0159] Different machine-learning models may be used interchangeably to perform a task. [0163] machine-learning model is trained using the training data. The desired output may be a scalar, a vector, or a different type of data structure such as text or an image. [0188] In one or more embodiments, PGS 1202 may identify a data visualization comprising a graph image. In one or more embodiments, PGS 1202 may evaluate the set of graph-type correlation scores to identify a graph type of the graph image. [0203] In various embodiments, PGS 1202 may initially support a set of initial graph types, such as linear graphs and bar graphs. However, in some embodiments, the flexible and modular design of PGS 1202 may support learning further graph types.)
extracting text elements in the digital visual graph; (Can − [0005] the processor of the apparatus may be caused to perform operations comprising one or more of: detect a portion of the graph image with contextual information; extract a textual element from the portion of the graph image with contextual information; [0053] [0219] FIG. 16 illustrates an example processing flow of a context extractor. Context extractor 1258 may utilize optical character recognition (OCR) and/or computer vision. Embodiments are not limited in this context.)
locating each of the text elements relative to a coordinate system for the digital visual graph; (Can − [0219] FIG. 16 illustrates an example of a processing flow 1600 of context extractor 1258 that may be representative of various embodiments. In one or more such embodiments, know the graph type may provide prior knowledge of the components of an image, such as the location of axes, and data labels. In various embodiments, context extractor 1258 may utilize optical character recognition (OCR) and/or computer vision. Embodiments are not limited in this context.)
recognizing the text elements; (Can − [0219] In various embodiments, context extractor 1258 may utilize optical character recognition (OCR) and/or computer vision. Embodiments are not limited in this context.)
identifying a parameter type of each of the text elements; (Can − [0071] For example, after being processed, the unstructured time stamped data may be aggregated by time (e.g., into daily time period units) to generate time series data and/or structured hierarchically (structured dataset) according to one or more dimensions (e.g., parameters, attributes, and/or variables [0136] a collection of event objects may include one or more fields designated as primary identifiers (ID) for the event objects).
scanning the digital visual graph horizontally and vertically based on the identified type of the digital visual graph to measure a magnitude and location of each of the output data parameters of the digital visual graph relative to the coordinate system; (Can − [0219] FIG. 16 illustrates an example of a processing flow 1600 of context extractor 1258 that may be representative of various embodiments. In one or more such embodiments, know the graph type may provide prior knowledge of the components of an image, such as the location of axes, and data labels. [0243] Examples of such input devices include, scanners)
and generating the structured dataset by associating the text elements, the location of each of the text elements relative to the coordinate system, the parameter type of each of the text elements, and the magnitude and location of each of the output parameters relative to the coordinate system. (Can − [0219] FIG. 16 illustrates an example of a processing flow 1600 of context extractor 1258 that may be representative of various embodiments. In one or more such embodiments, know the graph type may provide prior knowledge of the components of an image, such as the location of axes, and data labels. In various embodiments, context extractor 1258 may utilize optical character recognition (OCR) and/or computer vision. Embodiments are not limited in this context.)
Regarding dependent claim 11, Can teaches: wherein the trained machine learning model is trained utilizing bar graphs, line graphs, or pie charts and respective bar graph, line graph, and pie chart type identifiers. (Can − [0004] − determine a set of graph-type correlation scores for the graph image, the set of graph-type correlation scores to include a graph-type correlation score for each graph type of a plurality of graph types. [0159] Different machine-learning models may be used interchangeably to perform a task. [0163] machine-learning model is trained using the training data. The desired output may be a scalar, a vector, or a different type of data structure such as text or an image. [0188] In one or more embodiments, PGS 1202 may identify a data visualization comprising a graph image. In one or more embodiments, PGS 1202 may evaluate the set of graph-type correlation scores to identify a graph type of the graph image. [0203] In various embodiments, PGS 1202 may initially support a set of initial graph types, such as linear graphs and bar graphs. However, in some embodiments, the flexible and modular design of PGS 1202 may support learning further graph types.)
Regarding dependent claim 12, Can teaches: wherein identifying the parameter type of each of the text elements comprises: identifying the parameter type of each of the text elements based on attributes of the text elements and the locations of the text elements relative to the coordinate system. (Can − [0219] FIG. 16 illustrates an example of a processing flow 1600 of context extractor 1258 that may be representative of various embodiments. In one or more such embodiments, know the graph type may provide prior knowledge of the components of an image, such as the location of axes, and data labels. In various embodiments, context extractor 1258 may utilize optical character recognition (OCR) and/or computer vision. Embodiments are not limited in this context. [0222] In a further example, a graph image with revenue on the y-axis and year on the x-axis may be received for summarization. In such examples, context extractor 1258 may identify that the values on the y-axis may include a dollar sign (e.g., `S`) and the values on the x-axis may be four digit numbers (e.g., 2014, 2015, 2016). Based on this information, context extractor 1258 may determine that the y-axis represents some type of resource information and the x-axis represents the year. In various embodiments, context extractor 1258 may identify a title of `Revenue v. Year` in the graph image)
Regarding dependent claim 13, Can teaches: wherein generating the automated descriptive insight report for the digital visual graph based on the generated descriptive insights comprises: generating the automated descriptive insight report utilizing a trained machine learning model, wherein the trained machine learning model is trained utilizing known descriptive insights and corresponding known descriptive insight reports, text, and documents. (Can − [0159] Different machine-learning models may be used interchangeably to perform a task. [0161-0163] machine-learning model is trained using the training data. The desired output may be a scalar, a vector, or a different type of data structure such as text or an image. [0219] FIG. 16 illustrates an example of a processing flow 1600 of context extractor 1258 that may be representative of various embodiments. In one or more such embodiments, know the graph type may provide prior knowledge of the components of an image, such as the location of axes, and data labels. In various embodiments, context extractor 1258 may utilize optical character recognition (OCR) and/or computer vision. Embodiments are not limited in this context.)
Regarding dependent claim 15, Can teaches: clustering the generated descriptive insights using an unsupervised clustering algorithm and filtering the generated descriptive insights based on results of the clustering to reduce the number of descriptive insights included in the automated descriptive insight report. (Can – [0158] FIG. 11A is a flow chart of an example of a process for generating and using a machine-learning model according to some aspects. machine-learning models… cluster input data among two or more groups; predict a result based on input data; identify patterns or trends in input data; identify a distribution of input data in a space; or any combination of these. Examples of machine-learning models can include (i) neural networks… and (vi) ensembles or other combinations of machine-learning models.  [0225] accordingly, in various embodiments, PGS 1202 may enable a to tailor the generated natural-text summary (e.g., personalized summary 1204) based on one or more user preferences. In one or more embodiments, the personalization capability for the ordering of text templates may be the same or similar to content-based filtering, such as in recommender systems.)
Regarding dependent claim 16, Can teaches: converting digital content of the automated descriptive insight report to a form suited for perception by a visually impaired user. (Can – [0060-0061] For example, the personalized graph summarizer may enable a computing device to assist the visually impaired with interpreting and understanding data visualizations. One or more embodiments can involve computer vision. [0186] FIG. 12B illustrates an example of a processing flow 1250 of PGS 1202 that may be representative of various embodiments. In one or more embodiments, summary generator 1254 may generate and arrange one or more text templates based on identification of patterns. In some embodiments, context extractor 1258 may recover data from input 1201, such as via optical character recognition (OCR).)
Regarding dependent claim 17, Can teaches: wherein detecting the attribute for each respective data element of the structured dataset comprises one or more of: determining a data type attribute of a respective data element of the structured dataset; or determining, for a respective data element of the structured dataset, whether the data element is an independent variable or a dependent variable. (Can − [0071] For example, after being processed, the unstructured time stamped data may be aggregated by time (e.g., into daily time period units) to generate time series data and/or structured hierarchically (structured dataset) according to one or more dimensions (e.g., parameters, attributes, and/or variables). During training, input data can be iteratively supplied to a machine-learning model to enable the machine-learning model to identify patterns related to the input data or to identify relationships between the input data (independent) and output data (dependent).)

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Can (USPGPUB: 20170371856, hereinafter “Can”) in view of Kasravi (USPGPUB: 20030115080, hereinafter “Kasravi)
Regarding independent claim 18, Can teaches: A method executed by one or more computing devices, the method comprising: 
receiving a structured dataset comprising values associated with each of an input parameter and a plurality of output parameters; (Can − [0004-0005] detect a portion of the graph image with contextual information; extract a textual element from the portion of the graph image with contextual information; and insert at least a portion of the textual element extracted from the portion of the graph image with contextual information into at least one text template of the one or more text templates to generate the textual description of the graph image. [0197] . As shown in FIG. 13C, original image 1322 of graph image. [0071] The unstructured data (data visualization i.e. graph) may be presented to the computing environment 114 in different forms such as a flat file or a conglomerate of data records, and may have data values and accompanying time stamps. The computing environment 114 may be used to analyze the unstructured data in a variety of ways to determine the best way to structure (e.g., hierarchically) that data, such that the structured data is tailored to a type of further analysis that a user wishes to perform on the data.)
detecting an attribute for each of the input parameter and the output parameters, (Can − [0071] The unstructured data (data visualization i.e. graph) may be presented to the computing environment 114 in different forms such as a flat file or a conglomerate of data records, and may have data values and accompanying time stamps. For example, after being processed, the unstructured time stamped data may be aggregated by time (e.g., into daily time period units) to generate time series data and/or structured hierarchically (structured dataset) according to one or more dimensions (e.g., parameters, attributes, and/or variables).)
evaluating the identified relationships based on domain knowledge; (Can – [0161-0164] Fig. 11A Machine-learning models can be constructed through an at least partially automated (e.g., with little or no human involvement) process called training. During training, input data can be iteratively supplied to a machine-learning model to enable the machine-learning model to identify patterns related to the input data or to identify relationships between the input data and output data. In block 1108, the machine-learning model is evaluated. For example, an evaluation dataset can be obtained, for example, via user input or from a database. The evaluation dataset can include inputs correlated to desired outputs. [0216] Patterns obtained by the machine-learning models may be associated with an insight message and one more text templates.)
generating descriptive insights for the structured dataset based on the evaluation of the identified relationships; (Can – [0161-0164] Fig. 11A Machine-learning models can be constructed through an at least partially automated (e.g., with little or no human involvement) process called training. During training, input data can be iteratively supplied to a machine-learning model to enable the machine-learning model to identify patterns related to the input data or to identify relationships between the input data and output data. In block 1108, the machine-learning model is evaluated. For example, an evaluation dataset can be obtained, for example, via user input or from a database. The evaluation dataset can include inputs correlated to desired outputs. [0216] Patterns obtained by the machine-learning models may be associated with an insight message and one more text templates.)
clustering the generated descriptive insights using an unsupervised clustering algorithm and filtering the generated descriptive insights based on the clustering results; (Can – [0158] FIG. 11A is a flow chart of an example of a process for generating and using a machine-learning model according to some aspects. machine-learning models… cluster input data among two or more groups; predict a result based on input data; identify patterns or trends in input data; identify a distribution of input data in a space; or any combination of these. Examples of machine-learning models can include (i) neural networks… and (vi) ensembles or other combinations of machine-learning models.  [0225] accordingly, in various embodiments, PGS 1202 may enable a to tailor the generated natural-text summary (e.g., personalized summary 1204) based on one or more user preferences. In one or more embodiments, the personalization capability for the ordering of text templates may be the same or similar to content-based filtering, such as in recommender systems.)
and generating an automated descriptive insight report for the structured dataset based on the filtered generated descriptive insights. (Can – [0024] the one or more text templates to include at least one portion of text associated with each detected pattern of the one or more detected patterns, each text template of the one or more text templates associated with a priority level; arrange the one or more text templates in an order based on the priority level associated with each text template to generate a textual description of the graph image; and generate a personalized summary of the graph image, the summary of the graph image comprising the graph image and the textual description of the graph image. [0060] In some embodiments, a personalized computer-generated narrative can be automatically generated for one or more data visualizations.)
Can discloses natural language processing (paragraph 215) but does not explicitly teach: wherein each of the encoded parameter names indicates the detected attribute for the respective input parameter or output parameter; identifying relationships among the input parameter or output parameter; identifying relationships among the output parameters based on the encoded parameter name and the values associated with each of the output parameters in the structured dataset; 
However, Kasravi teaches: wherein each of the encoded parameter names indicates the detected attribute for the respective input parameter or output parameter; (Kasravi − [0043] Text mining tools 72 may include Natural Language Processing (NLP) technologies to extract relevant information 74. [0101] The transformation tools of ETL tools 220 may be operable to perform data mapping. Data mapping may include mapping data elements from source tables and files to destinations fact and dimension tables, adding fields for unique keys and time elements, and/or using default values in the absences of source data. Transformation tool of (ETL tool) is mapping data elements from tables (structure dataset) and generating (add) unique keys (parameter names) for each data element in the source tables.)
identifying relationships among the input parameter or output parameter; (Kasravi − [0043] Text mining tools 72 may include Natural Language Processing (NLP) technologies to extract relevant information 74. [0101] The transformation tools of ETL tools 220 may be operable to perform data mapping. Data mapping may include mapping data elements from source tables and files to destinations fact and dimension tables, adding fields for unique keys and time elements, and/or using default values in the absences of source data. Transformation tool of (ETL tool) is mapping data elements from tables (structure dataset) and generating (add) unique keys (parameter names) for each data element in the source tables.)
identifying relationships among the output parameters based on the encoded parameter name and the values associated with each of the output parameters in the structured dataset; (Kasravi – [0042-0043] Text mining tools 72 may include lexical processing and information clustering operable to extract key phrases and identify relevant relationships within electronic contracts 60. In particular embodiments, text mining tools 72 may include Natural Language Processing (NLP) technologies to extract relevant information 74. Using NLP technologies, documents may be transformed into a collection of concepts, described using terms discovered in the text. Thus, text mining tools 72 may be operable to extract more information than just picking up keywords from textual data. For example, text mining tools 72 may be operable to extract facts, determine their meaning, resolve ambiguities, and determine an author's intent and expectations. Fig. 7 Data analysis module 206 may include trends analysis tools.)
Accordingly, it would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to have combined the teaching of Can and Kasravi, to have modified personalized graph summarizer of Can to include Kasravi data collection tool (ETL) and data analysis module for mapping structure data to unique keys, with a reasonable expectation of success. One would have been motivated to make such combination to improve textual summarization of data visualization to be communicated to a visually impaired person, as taught by Can.
Regarding dependent claim 19, Can teaches: wherein receiving the structured dataset comprises: receiving a digital visual graph; (Can – [0179] Fig. 12A For instance, system 1205 may receive an image file that includes a graph image as input 1201) 
identifying a type of the digital visual graph with a trained machine learning model; (Can − [0004] − determine a set of graph-type correlation scores for the graph image, the set of graph-type correlation scores to include a graph-type correlation score for each graph type of a plurality of graph types. [0159] Different machine-learning models may be used interchangeably to perform a task. [0163] machine-learning model is trained using the training data. The desired output may be a scalar, a vector, or a different type of data structure such as text or an image. [0188] In one or more embodiments, PGS 1202 may identify a data visualization comprising a graph image. In one or more embodiments, PGS 1202 may evaluate the set of graph-type correlation scores to identify a graph type of the graph image. [0203] In various embodiments, PGS 1202 may initially support a set of initial graph types, such as linear graphs and bar graphs. However, in some embodiments, the flexible and modular design of PGS 1202 may support learning further graph types.)
extracting text elements in the digital visual graph; (Can − [0005] the processor of the apparatus may be caused to perform operations comprising one or more of: detect a portion of the graph image with contextual information; extract a textual element from the portion of the graph image with contextual information; [0053] [0219] FIG. 16 illustrates an example processing flow of a context extractor. Context extractor 1258 may utilize optical character recognition (OCR) and/or computer vision. Embodiments are not limited in this context.)
locating each of the text elements relative to a coordinate system for the digital visual graph; (Can − [0219] FIG. 16 illustrates an example of a processing flow 1600 of context extractor 1258 that may be representative of various embodiments. In one or more such embodiments, know the graph type may provide prior knowledge of the components of an image, such as the location of axes, and data labels. In various embodiments, context extractor 1258 may utilize optical character recognition (OCR) and/or computer vision. Embodiments are not limited in this context.)
recognizing the text elements; (Can − [0219] In various embodiments, context extractor 1258 may utilize optical character recognition (OCR) and/or computer vision. Embodiments are not limited in this context.)
identifying a parameter type of each of the text elements; (Can − [0071] For example, after being processed, the unstructured time stamped data may be aggregated by time (e.g., into daily time period units) to generate time series data and/or structured hierarchically (structured dataset) according to one or more dimensions (e.g., parameters, attributes, and/or variables [0136] a collection of event objects may include one or more fields designated as primary identifiers (ID) for the event objects).
scanning the digital visual graph horizontally and vertically based on the identified type of the digital visual graph to measure a magnitude and location of each of the output parameters of the digital visual graph relative to the coordinate system; (Can − [0219] FIG. 16 illustrates an example of a processing flow 1600 of context extractor 1258 that may be representative of various embodiments. In one or more such embodiments, know the graph type may provide prior knowledge of the components of an image, such as the location of axes, and data labels. [0243] Examples of such input devices include, scanners)
and generating the structured dataset by associating the text elements, the location of each of the text elements relative to the coordinate system, the parameter type of each of the text elements, and the magnitude and location of each of the output parameter relative to the coordinate system. (Can − [0219] FIG. 16 illustrates an example of a processing flow 1600 of context extractor 1258 that may be representative of various embodiments. In one or more such embodiments, know the graph type may provide prior knowledge of the components of an image, such as the location of axes, and data labels. In various embodiments, context extractor 1258 may utilize optical character recognition (OCR) and/or computer vision. Embodiments are not limited in this context.)

Claims 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Can in view of Kasravi in view of Appel as applied to claims 1-5, 7-13, and 15-17 above, and further in view of Choe (USPGPUB 20200073917, filed date: May 23, 2019 hereinafter “Choe”).
Regarding dependent claim 6, Can teaches: and wherein the descriptive insight report generator is configured to generate the automated descriptive insight report for the digital visual graph based on the generated descriptive insights by applying the generated descriptive insights to the selected descriptive insight report template. (Can − [0005] In some embodiments, the processor of the apparatus may be caused to perform operations comprising one or more of: detect a portion of the graph image with contextual information; extract a textual element from the portion of the graph image with contextual information; and insert at least a portion of the textual element extracted from the portion of the graph image with contextual information into at least one text template of the one or more text templates to generate the textual description of the graph image.)
Can does not explicitly teach: a rule engine configured to select a descriptive insight report template
However, Choe teaches: wherein the program code further comprises: a rules engine configured to select a descriptive insight report template for the structured dataset based on content of the generated descriptive insights and a rule; (Choe − [0045-0060] A report generation module use a rule engine to decide which kind of sentence will be generated from the knowledge Base containing all possibilities. Generate the chart template based on the use of the rule engine when deciding which kind of sentence will be generated from the knowledge base.)
Accordingly, it would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to have combined the teaching of Can, Kasravi, Appel and Choe to have modified personalized graph summarizer of Can to include a rule engine, with a reasonable expectation of success. One would have been motivated to make such combination to improve textual summarization of data visualization to be communicated to a visually impaired person, as taught by Can.
Regarding dependent claim 14, Can teaches: and wherein generating the automated descriptive insight report for the digital visual graph based on the generated descriptive insights comprises applying the generated descriptive insights to the selected descriptive insight report template. (Can − [0005] In some embodiments, the processor of the apparatus may be caused to perform operations comprising one or more of: detect a portion of the graph image with contextual information; extract a textual element from the portion of the graph image with contextual information; and insert at least a portion of the textual element extracted from the portion of the graph image with contextual information into at least one text template of the one or more text templates to generate the textual description of the graph image.)
Can does not explicitly teach: a rule engine configured to select a descriptive insight report template
However, Choe teaches: wherein the program code further comprises: a rules engine configured to select a descriptive insight report template for the structured dataset based on content of the generated descriptive insights and a rule; (Choe − [0045-0060] A report generation module use a rule engine to decide which kind of sentence will be generated from the knowledge Base containing all possibilities. Generate the chart template based on the use of the rule engine when deciding which kind of sentence will be generated from the knowledge base.)
Accordingly, it would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to have combined the teaching of Can, Kasravi, Appel and Choe to have modified personalized graph summarizer of Can to include a rule engine, with a reasonable expectation of success. One would have been motivated to make such combination to improve textual summarization of data visualization to be communicated to a visually impaired person, as taught by Can.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Can in view of Kasravi as applied to claims 18 and 19 above, and further in view of Choe (USPGPUB 20200073917, filed date: May 23, 2019 hereinafter “Choe”).
Regarding dependent claim 20, Can teaches: and wherein generating the automated descriptive insight report for the digital visual graph based on the generated descriptive insights comprises applying the generated descriptive insights to the selected descriptive insight report template. (Can − [0005] In some embodiments, the processor of the apparatus may be caused to perform operations comprising one or more of: detect a portion of the graph image with contextual information; extract a textual element from the portion of the graph image with contextual information; and insert at least a portion of the textual element extracted from the portion of the graph image with contextual information into at least one text template of the one or more text templates to generate the textual description of the graph image.)
Can does not explicitly teach: a rule engine configured to select a descriptive insight report template
However, Choe teaches: selecting a descriptive insight report template for the structured dataset based on content of the generated descriptive insights and a rule; (Choe − [0045-0060] A report generation module use a rule engine to decide which kind of sentence will be generated from the knowledge Base containing all possibilities. Generate the chart template based on the use of the rule engine when deciding which kind of sentence will be generated from the knowledge base.)
Accordingly, it would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to have combined the teaching of Can, Kasravi, and Choe to have modified personalized graph summarizer of Can to include a rule engine, with a reasonable expectation of success. One would have been motivated to make such combination to improve textual summarization of data visualization to be communicated to a visually impaired person, as taught by Can.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177      

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177